Exhibit 10.13
LABRADOR
OPTION AGREEMENT
BETWEEN
DIAMOND FIELDS RESOURCES INC.
AND
ARCHEAN RESOURCES LTD .



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
1 . INTERPRETATION
    2  
 
       
2. REPRESENTATIONS AND WARRANTIES
    4  
 
       
3 . OPTION
    6  
 
       
4. CONFIDENTIAL INFORMATION
    10  
 
       
5. RESTRICTIONS ON ALIENATION
    11  
 
       
6 . ARBITRATION
    13  
 
       
7. EXPLORATION WORK
    14  
 
       
8. QUARRY MATERIALS
    15  
 
       
9 . NOTICE
    16  
 
       
10. FORCE MAJEURE
    18  
 
       
11. GENERAL PROVISIONS
    19  
 
       
EXECUTION
       
 
       
SCHEDULE 1 — DESCRIPTION OF PROPERTY
       
SCHEDULE 2 — NET SMELTER ROYALTY
       
SCHEDULE 3 — GROSS DIAMOND ROYALTY
       



--------------------------------------------------------------------------------



 



 

THIS AGREEMENT made as of the 18th day of May, 1993.
BETWEEN:

      DIAMOND FIELDS RESOURCES INC., a corporation incorporated under the laws
of the Province of British Columbia,         (hereinafter called “DFRI” or the
“Optionee”)

OF THE FIRST PART
AND:

      ARCHEAN RESOURCES LTD., a corporation incorporated under the laws of the
Province of Newfoundland,         (hereinafter called the “ARL” or the “Owner”)

OF THE SECOND PART
WHEREAS:

(A)   The Owner is the sole beneficial owner of the Property (as hereinafter
defined);

(B)    The Owner has agreed to grant to the Optionee an exclusive option to earn
a 100% interest in the Property upon and subject to the terms and conditions
hereinafter set out; and   (C)    Upon the Optionee earning its 100% interest in
the Property, the Owner shall retain no interest in the Property but shall be
entitled to a royalty equal to:

  (i)   3.0% net smelter returns on base metals, precious metals, rare earth
metals, elements and any other minerals normally subject to net smelter returns;
and     (ii)   3% gross royalty on raw diamonds and/or gem stones.

all upon and subject to the terms and conditions hereinafter set out.
          NOW, THEREFORE, THIS AGREEMENT WITNESSES that, in consideration of the
mutual covenants and agreements herein contained, the parties hereto mutually



--------------------------------------------------------------------------------



 



 

agree as follows:
1. INTERPRETATION
1.1 Definitions: In this Agreement the following words and phrases shall have
the following meanings:

  (a)   “Acquisition Date” means the date on which the Optionee earns its 100%
interest in the Property in accordance with Article 3.     (b)   “Associated
Company” means, in respect of a party hereto:

  (i)   any corporation which beneficially owns securities carrying more than
30% of the voting rights attached to the outstanding securities of such party;  
  (ii)   any corporation in respect of which such party beneficially owns
securities carrying more than 30% of the voting rights attached to the
outstanding securities of such corporation; or

  (iii)   any corporation in respect of which corporations referred to in
clauses (i) and (ii) hereof beneficially own, in the aggregate, more than 30% of
the voting rights attached to the outstanding securities of such corporation.

      For the purposes hereof, beneficial ownership shall include securities
deemed beneficially owned within the meaning of subsection 1(5) and (6) of the
Securities Act (Ontario).

  (c)   “Business Day” means a day, other than a Saturday or Sunday, on which
the main branch of Bank of Montreal in Toronto, Ontario is open to the public
for the transaction of business.     (d)   “Mineral Products” means the end
products derived from operating the Property as a mine.     (e)   “Net Smelter
Royalty” Means a percentage interest in net smelter returns obtained for Mineral
Products derived from the Property calculated and payable in accordance with the
provisions of Schedule 2 and the parties agree that the Net Smelter Royalty is
not an interest in the Property.     (f)   “Property” means an undivided 100%
right, title and interest in and to the mining properties, claims, interests and
other rights more particularly described in Schedule 1 and, shall include any
renewal thereof and any other form of successor or substitute title therefor but
shall exclude any mineral properties, claims or interests transferred or
abandoned in accordance with paragraphs 3.9 and 3.11.

1.2 Included Words: This Agreement shall be read with such changes in gender or
number as the context shall require.
1.3 Headings: The headings to the articles, paragraphs, parts or clauses of this



--------------------------------------------------------------------------------



 



 

 - 3 -
Agreement and the table of contents are inserted for convenience only and shall
not affect the construction hereof.
1.4 References: Unless otherwise stated, a reference herein to a numbered or
lettered article, paragraph, clause or schedule refers to the article,
paragraph, clause or schedule bearing that number or letter in this Agreement. A
reference to “this” article, paragraph, clause or schedule means the article,
paragraph, clause or schedule in which the reference appears. A reference to
“this Agreement”, “hereof”, “hereunder”, “herein”, or words of similar meaning,
means this agreement including the schedules hereto, together with any
amendments thereof.
1.5 Currency: All dollar amounts expressed herein refer to lawful currency of
the United States of America.
1.6 Statute References: A reference to a statute, regulation, or other
legislation herein shall be deemed to extend to and include any amendments
thereto and successor legislation.
1.7 Schedules: The following schedules are incorporated into this Agreement by
reference:

      Schedule   Description
1
  Description of Property
2
  Net Smelter Royalty
3
  Gross Diamond Royalty

1.8 Governing Law: This Agreement shall be construed and governed by the laws in
force in the Province of Newfoundland and, except as provided in Article 6, the
courts of said Province shall have exclusive jurisdiction to hear and determine
all disputes arising hereunder. Each of the parties hereto irrevocably attorns
to the jurisdiction of said courts and consents to the commencement of
proceedings in such courts in accordance with Article 7. This paragraph shall
not be construed to affect the rights of a party to enforce a judgment or award
outside the said Province, including the right to record or enforce a judgment
or award in any jurisdiction in which the Property is situated.
1.9 Severability: If any provision of this Agreement is or shall become illegal,
invalid or unenforceable, in whole or in part, the remaining provisions shall
nevertheless be and remain valid and subsisting and the said remaining
provisions shall be construed as if this Agreement had been executed without the
illegal, invalid or unenforceable portion.
END OF ARTICLE 1



--------------------------------------------------------------------------------



 



- 4 -

2. REPRESENTATIONS AND WARRANTIES

2.1   Each Party represents and warrants to the other party that:

  (a)   it is a body corporate duly incorporated, organized and validly
subsisting under the laws of its incorporating jurisdiction;     (b)   it has
full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;     (c)   neither the execution and delivery of this Agreement nor
any of the agreements referred to herein or contemplated hereby, nor the
consummation of the transactions hereby contemplated conflict with, result in
the breach of or accelerate the performance required by any agreement to which
it is a party; and     (d)   the execution and delivery of this Agreement and
the agreements contemplated hereby will not violate or result in the breach of
the laws of any jurisdiction applicable or pertaining thereto or of its
constating documents.

2.2   The Owner represents and warrants to the Optionee that:

  (a)   the mineral claims and other interests comprising the Property are
accurately described in Schedule 1, are presently in good standing under the
laws of the jurisdiction in which they are located and are free and clear of all
liens, charges and encumbrances;     (b)   the Owner has the exclusive right to
enter into this Agreement and to dispose of an interest in the Property in
accordance with the terms of this Agreement;     (c)   the Owner is the sole
beneficial owner of the Property;     (d)   any mineral claims included in the
Property as described in Schedule 1 have been properly and legally staked,
recorded and tagged;     (e)   there is no adverse claim or challenge against or
to the ownership of or title to any of the mineral claims and other interests
comprising the Property, nor to the knowledge of the Owner is there any basis
therefor or interest therein, and there are no outstanding agreements or options
to acquire or purchase the Property or any portion thereof, and no person other
than the Owner, pursuant to the provisions hereof, has any royalty or other
interest whatsoever in production from any part of the Property;



--------------------------------------------------------------------------------



 



- 5 -

  (f)   no proceedings are pending for and the Owner is unaware of any basis for
the placing of it into bankruptcy or subjecting it to any other laws governing
the affairs of insolvent persons;     (g)   neither the execution and delivery
of this Agreement nor any of the agreements referred to herein or contemplated
hereby, nor the consummation of the transactions hereby contemplated conflict
with, result in the breach of or accelerate the performance required by any
agreement to which the Owner is a party nor does it require any further
corporate proceedings on the part of the Owner nor the consent of any other
person in order to be enforceable, in accordance with its terms, against the
Owner; and     (h)   the execution and delivery of this Agreement and the
agreements contemplated hereby will not violate or result in the breach of the
laws of any jurisdiction applicable or pertaining thereto.

2.3 The representations and warranties hereinbefore set our are conditions on
which the parties have relied in entering into this Agreement and shall survive
the acquisition of any interest in the Property hereunder and each party will
indemnify and save the other harmless from all loss, damage, costs, actions and
suits arising out of or in connection with any breach of any representation,
warranty, covenant, agreement or condition made by him and contained in this
Agreement.
END OF ARTICLE 2



--------------------------------------------------------------------------------



 



- 6 -

3. OPTION
3.1 Subject as hereinafter provided, the Owner hereby grants to the Optionee the
sole and exclusive right and option to acquire an undivided 100% right, title
and interest in and to the Property. Forthwith after execution of this
Agreement, the Owner shall execute and deliver to the Optionee (or, at the
Optionee’s written, request, to an escrow agent designated by the Optionee) a
transfer or transfers of the Property in recordable form. Prior to the
Acquisition Date, title to the Property shall be held by the Optionee (or such
escrow agent) subject to the provisions of this Article.
3.2 On or before the 31st day of May, 1993 the Optionee shall pay to the Owner
$78,000.00 as follows:

  (a)   on or before the execution of this Agreement the Optionee shall pay the
Owner $40,000.00; and     (b)   on or before May 31, 1993 the Optionee shall pay
to the Owner $38,000.00.

3.3 Within 90 days of the execution of this Agreement the Optionee shall have
obtained all requisite regulatory approvals for and shall have taken all
necessary corporate action to and shall have issued 15,000 free trading full
paid common shares of DFRI in the name of the Owner and shall have made
arrangements satisfactory to the Owner, for delivery of such shares to the Owner
or its Agent. If the Optionee fails to issue common shares as aforesaid the
Optionee shall be in default of its obligations hereunder and the Owner may at
any time on or before March 31, 1994, either directly or through its Agent,
provide the Optionee with notice to forthwith remedy such default. If the
Optionee fails to remedy its default as aforesaid within 30 days of its receipt
of notice so to do this Agreement shall, subject to paragraph 3.8, be terminated
and of no further force or effect.
3.4 The option granted to the Optionee pursuant to paragraph 3.1 shall, subject
to paragraph 3.5, terminate:

  (a)   on May 1, 1994, unless on or before that date the Optionee has paid to
the Owner an additional $88,000;     (b)   on May 1, 1995, unless on or before
that date the Optionee has paid to the Owner an additional $98,000;     (c)   on
May 1, 1996, unless on or before that date the Optionee has paid to the Owner an
additional $108,000; or     (d)   if the Optionee gives notice in accordance
with paragraph 3.8 or this Agreement is otherwise terminated prior to the
Acquisition Date in accordance with the terms hereof.

3.5 The time limits under paragraph 3.4 herein, shall be extended by a period of
time equal to the period of time that the Optionee is not permitted to proceed
with



--------------------------------------------------------------------------------



 



- 7 -

Newfoundland which come into force after the date of this Agrement, which for
greater certainty shall include any orders and directives issued by a government
authority.
3.6 During the periods set out in paragraph 3.4 (subject to paragraph 3.5), the
Optionee and its employees, agents and independent contractors shall have the
right and option to:

  (a)   enter upon the Property;     (b)   have exclusive and quiet possession
thereof;     (c)   do such prospecting, exploration, development or other mining
work thereon and thereunder as the Optionee may consider advisable and including
the removal of ores from the Property but only for the purpose of testing; and  
  (d)   bring upon and erect upon the Property such facilities as the Optionee
may consider advisable.

3.7 Unless, by written notice to the Owner, the Optionee abandons the Property
sooner, the Optionee shall, during the currency of its option under this
Article:

  (a)   keep the Property free and clear of all liens, charges and encumbrances
arising from its operations hereunder (except liens for taxes not yet due, other
inchoate liens and liens contested in good faith by the Optionee) and shall
proceed with all diligence to contest and discharge any such lien that is filed
and shall keep the Property in good standing by the doing and filing of all
necessary work and by the doing of all other acts and things and making all
other payments which may be necessary in that regard but for greater certainty
the Optionee shall under no circumstances be responsible to remedy any work or
matter that did not arise directly from its operations;     (b)   provide to the
Owner annually within a reasonable period of time after the end of the year, one
copy of a technical report respecting work done on the Property during the year
and the results thereof and the obligation under this clause (b) shall continue
during the term of this Agreement;     (c)   obtain and maintain, or cause any
contractor engaged hereunder to obtain and maintain, during any period in which
active work is carried out hereunder, such insurance as the Optionee reasonably
considers to be appropriate in the circumstances in light of general industry
practice; and     (d)   conduct all work on or with respect to the Property in a
careful and minerlike manner and in compliance with all applicable laws, rules,
orders and regulations, and indemnify and save the Owner harmless from any and
all claims, suits or actions made or brought against him as a result of work
done by the Optionee on or with respect to the



--------------------------------------------------------------------------------



 



- 8 -

      Property.

3.8 At any time prior to the Acquisition Date, the Optionee may terminate this
Agreement so long as it is not in default of any of its obligations under this
Agreement by giving notice in writing to that effect to the Owner and, on
receipt of such notice, or if the Optionee is in default of its obligations
under paragraph 3.3 and shall have failed to remedy such default within 30 days
of its receipt of notice so to do from the Owner, or if the Optionee fails to
make the payments under paragraph 3.4, but subject to paragraph 3.5, this
Agreement shall be of no further force or effect and the Optionee shall have no
interest in the Property; provided, however, that the Optionee shall:

  (a)   remain liable for any amount owing under paragraph 3.2;     (b)   leave
the Property in good standing under the applicable mining laws without the
necessity of doing assessment work in respect of the Property for a period of
365 days from the date of termination, free and clear of all liens, charges and
encumbrances arising from operations of the Optionee hereunder (except for taxes
not yet due, other inchoate liens and liens contested in good faith by the
Optionee) and in good standing with respect to all applicable environmental,
safety and other statutory rules, regulations and orders with respect to work
carried by or on behalf of the Optionee; provided always that the Optionee shall
have no liability or obligation hereunder in respect of claims arising or
damages suffered after the termination of this Agreement if upon such
termination any workings on or improvements to the Property arising from the
Optionee’s operations hereunder have been left in good standing;     (c)   have
the right to remove from the Property and, if so requested in writing by the
Owner within 30 days of the effective date of termination, the Optionee shall
remove from the Property, all within 365 days of the effective date of
termination all temporary structures, equipment and supplies erected, installed
or brought upon the Property by or at the instance of the Optionee; and     (d)
  deliver to the Owner an acknowledgement of abandonment and release of any
interest in the Property or under this Agreement, together with a bill of sale
or other appropriate deed or transfer in recordable form whereby the Property is
transferred or quit claimed back to the Owner, free of any liens or charges
arising from the Optionee’s activities in respect of the Property.

3.9 At any time prior to the Acquisition Date, the Optionee may elect to abandon
any one or more of the mineral claims comprised in the Property by giving notice
to the Owner of such intention. For a period of 30 days after the date of
delivery of such notice the Owner may elect to have any or all of the mineral
claims in respect of which such notice has been given, transferred and quit
claimed back to the Owner by delivery of a request therefor to the Optionee,
whereupon the Optionee shall deliver to the Owner a bill of sale or other
appropriate deed or assurance in recordable form transferring or releasing such
mineral claims back to the Owner and



--------------------------------------------------------------------------------



 



- 9 -

the provisions of subparagraphs 3.8 (b) and (c) shall apply with respect mutatis
mutandis. If the Owner fails to make a request for the transfer of any mineral
claims as aforesaid with such 30-day period, the Optionee may then abandon such
mineral claims without further notice to the Owner. Upon any such transfer,
release or abandonment the mineral claims so transferred, released or abandoned
shall for all purposes of this Agreement cease to form part of the Property. For
greater certainty, there shall be no abatement of the payment requirements under
this Article as a result of such transfer, release or abandonment.
3.10 Subject to earlier termination hereunder, the Acquisition Date shall be
that date on which the Optionee has exercised its option by paying to the Owner
the total of $372,000, all within the time referred to in paragraphs 3.2 and 3.4
(subject to paragraph 3.5) and issued 15000 free trading fully paid common
shares of DFRI to the Owner pursuant to paragraph 3.3. On the Acquisition Date,
the Optionee shall be deemed to have earned a 100% right, title and interest in
the Property. The Owner shall thereupon be entitled to the Net Smelter Royalty
and Gross Diamond Royalty.
3.11 At any time after the Acquisition Date, the Optionee may elect to abandon
any one or more of the mineral claims comprised in the Property as at the date
of this Agreement, by giving notice to the Owner of such intention. For a period
of 30 days after the date of delivery of such notice the Owner may elect to have
any or all of the mineral claims in respect of which such notice has been given,
transferred and quit claimed back to the Owner by delivery of a request therefor
to DFRI, whereupon DFRI shall deliver to the Owner a bill of sale or other
appropriate deed or assurance in recordable form transferring or releasing such
mineral claims back to the Owner and the provisions of subparagraphs 3.8(b) and
(c) shall apply with respect thereto, mutatis mutandis. If the Owner fails to
make a request for the transfer of any mineral claims as aforesaid within such
30-day period, DFRI may then abandon such mineral claims without further notice
to the Owner. Upon any such transfer, release or abandonment the mineral claims
so transferred, released or abandoned shall for all purposes of this Agreement
cease to form part of the Property and shall cease to form part of the Mining
Claims under Schedule 2.
END OF ARTICLE 3



--------------------------------------------------------------------------------



 



- 10 -

4. CONFIDENTIAL INFORMATION
4.1 The Owner agrees that all information obtained hereunder shall be the
exclusive property of DFRI and shall not be publicly disclosed or used other
than for the activities contemplated hereunder, except as required by law or by
the rules and regulations of any regulatory authority or stock exchange having
jurisdiction, or with the written consent of DFRI, which consent DFRI may in its
discretion withhold.
4.2 The provisions of this Article do not apply to information which is or
becomes part of the public domain other than through a breach of the terms
hereof.
4.3 The Owner shall consult with DFRI prior to issuing any press release or
other public statement regarding the Property or the activities of the parties
with respect thereto. In addition, the Owner shall obtain prior approval from
DFRI before issuing any press release or public statement using DFRI’s name or
the name of any of DFRI’s Associated Companies or of any of the officers,
directors or employees of DFRI or its Associated Companies.
END OF ARTICLE 4



--------------------------------------------------------------------------------



 



- 11 -

5. RESTRICTIONS ON ALIENATION
5.1 Except in accordance with this Agreement the Owner shall not transfer,
convey, assign, mortgage or grant an option in respect of or grant a right to
purchase or in any manner transfer or alienate any or all of its Net Smelter
Royalty or Gross Royalty.
5.2 The Owner shall not sell any of its Net Smelter Royalty or Gross Royalty
except:

  (a)   pursuant to an agreement in which the consideration is expressed only in
lawful money of the United States of America;     (b)   as a single transaction
not directly or indirectly part of some other sale or purchase or agreement for
any additional consideration of any nature whatsoever; and     (c)   when there
is no default of any of the covenants and agreements herein contained by such
party.

5.3 Subject to the foregoing, if the Owner intends to sell its Net Smelter
Royalty or Gross Royalty, it shall first give notice in writing to DFRI of such
intention together with the terms and conditions on which the Owner intends to
sell its Interest or transfer or assign its rights under this Agreement.
5.4 If the Owner receives any offer to purchase its Net Smelter Royalty or Gross
Royalty which it intends to accept, the Owner shall not accept the same unless
and until the Owner has first offered to sell such Net Smelter Royalty or Gross
Royalty to DFRI on the same terms and conditions as in the offer received and
the same has not been accepted by DFRI in accordance with paragraph 5.6.
5.5 Any communication of an intention to sell pursuant to paragraphs 5.3 or 5.4
shall be in writing delivered in accordance with Article 7 and shall:

  (a)   set out fully and clearly all of the terms and conditions of any
intended sale;     (b)   if it is made pursuant to paragraph 5.4, include a true
copy of the offer received; and     (c)   if it is made pursuant to paragraph
5.4, clearly identify the offering party and include such information as is
known by the Owner about such offering party;

and such communications will be deemed to constitute an offer (the “Offer”) by
the Owner to DFRI to sell the Owner’s Net Smelter Royalty or Gross Royalty to
DFRI on the terms and conditions set out in such Offer.
5.6 Any Offer made as contemplated in paragraph 5.5 shall be open for acceptance
by DFRI for a period of 60 days from the date of receipt by DFRI.



--------------------------------------------------------------------------------



 



- 12 -

5.7 If DFRI accepts the Offer within the time provided in paragraph 5.6, then
such acceptance shall constitute a binding agreement of purchase and sale
between the Owner and DFRI for the Owner’s Net Smelter Royalty or Gross Royalty
on the terms and conditions set out in the Offer.
5.8 If DFRI does not accept the Offer within the time limited, the Owner may
complete the sale if its Net Smelter Royalty or Gross Royalty on exactly the
same terms and conditions set out in the Offer and, where applicable, only to
the party making the original offer to the Owner as contemplated in paragraph
5.4, and in any event such sale will be completed within 60 days from the
expiration of the right of DFRI to accept such Offer or the Owner must again
comply with the provisions of this Article.
5.9 Following an Offer under paragraph 5.5, no other Offer may be made by the
Owner unless and until the 60-day period referred to in paragraph 5.8 has
expired and no sale of the Owner’s Net Smelter Royalty or Gross Royalty has been
completed in accordance with the terms of the first-mentioned Offer.
END OF ARTICLE 5



--------------------------------------------------------------------------------



 



- 13 -

6. ARBITRATION
6.1 Any matter required or permitted to be referred to arbitration pursuant to
Schedule 2 will be determined by a single arbitrator to be appointed by the
parties hereto.
6.2 Any party may refer any such matter to arbitration by written notice to the
other and, within ten days after receipt of such notice, the parties will agree
on the appointment of an arbitrator. No person will be appointed as an
arbitrator hereunder unless such person agrees in writing to act.
6.3 If the parties cannot agree on a single arbitrator as provided in paragraph
6.2, or if the person appointed is unwilling or unable to act, either party may
submit the matter to arbitration (before a single arbitrator) in accordance with
The Arbitrators Act of the Province of Newfoundland (the “Newfoundland
Arbitrations Act”).
6.4 Except as specifically provided in this Article, an arbitration hereunder
shall be conducted in accordance with the Newfoundland Arbitration Act. The
arbitrator shall fix a time and place in St. John’s for the purpose of hearing
the evidence and representations of the parties and he shall preside over the
arbitration and determine all questions of procedure not provided for under such
Act or this Article. After hearing any evidence and representations that the
parties may submit, the arbitrator shall make an award and reduce the same to
writing and deliver one copy thereof to each of the parties. The decision of the
arbitrator will be made within 45 days after his appointment, subject to any
reasonable delay due to unforeseen circumstances. The expense of the arbitration
shall be paid as specified in the award. The parties agree that the award of the
single arbitrator shall be final and binding upon each of them and shall not be
subject to appeal.
END OF ARTICLE 6



--------------------------------------------------------------------------------



 



- 14 -

7. EXPLORATION WORK
7.1 The Optionee hereby agrees with the Owner that where the Optionee is unable
or unwilling to use the services of its own employees in conducting exploration,
geological, geophysical, drilling, survey, or other work on the Property, as to
any exploration, geological, geophysical, drilling, survey or other work
activities prior to the Acquisition Date, the Optionee shall first offer to
engage the service of the Owner under contract for the conduct and performance
of all such work and provided the Owner is willing to conduct such work for a
contract price which is competitive and in keeping with industry standards, the
Optionee shall award said contract to the Owner.
END OF ARTICLE 7



--------------------------------------------------------------------------------



 



- 15 -

8. QUARRY MATERIALS
8.1 The Owner and the Optionee hereby mutually agree to conduct their
exploration and production activities on the Property in accordance with the
provisions of this Agreement and in so conducting their activities shall at all
times with a view to identifying and securing quarry material licenses for the
extraction and production of any quarry materials, and in particular, dimension
stones, which are identified and located in commercial quantities on the
property.
8.2 Any quarry material licenses acquired in accordance with clause 1 of this
Article shall be acquired and recorded in the names of the Optionee and the
Owner as tenants in common with the Optionee being assigned a 75% ownership
interest and the Owner being assigned a 25% ownership interest therein.
END OF ARTICLE 8



--------------------------------------------------------------------------------



 



- 16 -

9. NOTICE
9.1 Any notice, direction or other communication required or permitted to be
given under this Agreement shall be in writing and may be given by the delivery
of the same or by mailing the same (first class postage prepaid) or by sending
the same by telex, facsimile transfer or other similar form of
telecommunication, in each case addressed as follows:

  (a)   If to DFRI at:         P.O. Box 110
Hope, Arkansas
U.S.A.
71801
        Attention: Michael McMurrough
Fax: (501) 777-8422         copy to:         De Witt Sedun
Hong Kong Bank of Canada Bldg.
2200-885 W. Georgia Street
Vancouver, BC
V6C 3E8         Attention: Gregg Sedun
Fax: (604) 681-7116     (b)   If to the Owner at:         P.O. Box 266
Goulds, Newfoundland
A1S 1G4         Fax: (709) 437-6917         copy to:         Stewart McKelvey
Stirling Scales
P.O. Box 5038
St. John’s, NF
A1C 5V3         Attention: Dennis J. Ryan
Fax: (709) 722-4270

9.2 Any notice, direction or other communication aforesaid will, if delivered,
be deemed to have been given and received on the day it was delivered and, if
mailed, will be deemed to have been given and received on the third Business Day
following



--------------------------------------------------------------------------------



 



- 17 -

the day of mailing, except in the event of disruption of the postal service in
which event notice will be deemed to be received only when actually received
and, if sent by telex, facsimile transfer or other similar form of
telecommunication, will be deemed to have been given or received on the next
Business Day following the day on which it was sent.
9.3 Any party may at any time give to any other party notice in writing of any
change of address of the patty giving such notice, and from and after the giving
of such notice, the address therein specified will be deemed to be the address
of such party for the purposes of giving notice hereunder. Any change of address
notice shall include a contact number for the sending of notices by
telecommunication hereunder.
END OF ARTICLE 9



--------------------------------------------------------------------------------



 



- 18 -

10. FORCE MAJEURE
10.1 DFRI will not be liable for its failure to perform any of its obligations
under this Agreement due to a cause beyond its control (except those caused by
its own lack of funds) including, but not limited to: acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances, laws, rules and
regulations or orders of any duly constituted court or governmental authority,
or non-availability of materials or transportation (each an “Intervening
Event”).
10.2 All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event described
in this Article.
10.3 DFRI, if it is relying on the provisions of this Article, will take all
reasonable steps to eliminate any Intervening Event and, if possible, will
perform its obligations under this Agreement as far as practical, but nothing
herein will require DFRI to settle or adjust any labour dispute or to question
or to test the validity of any law, rule, regulation or order of any duly
constituted court or governmental authority or to complete its obligations under
this Agreement if an intervening Event renders completion impossible.
10.4 DFRI, if it is relying on the provisions of this Article, shall give notice
to the Owner forthwith upon the occurrence of the Intervening Event and
forthwith after the end of the period of delay when such Intervening Event has
been eliminated or rectified.
END OF ARTICLE 10



--------------------------------------------------------------------------------



 



- 19 -

11. GENERAL PROVISIONS
11.1 Entire Agreement: This Agreement constitutes the entire agreement between
the parties and replaces and supersedes all prior agreements, memoranda,
correspondence, communications, negotiations and representations, whether oral
or written, express or implied, statutory or otherwise between the parties with
respect to the subject matter herein. This Agreement may not be amended or
modified except by an instrument in writing signed by each of the parties
hereto.
11.2 Waiver: No consent or waiver, express or implied, by any party to or of any
breach or default by any other party of any or all of its obligations under this
Agreement will:

  (a)   be valid unless it is in writing and stated to be a consent or waiver
hereunder;     (b)   be relied upon as a consent or waiver to or of any other
breach or default of the same or any other obligation;     (c)   constitute a
general waiver under this Agreement; or     (d)   eliminate or modify the need
for a specific consent or waiver in any other or subsequent instance.

11.3 Further Assurances: The parties will execute such further and other
documents and do such further and other things as may be necessary or convenient
to carry out and give effect to the intent of this Agreement.
11.4 Future Acquired Interest: The Owner and DFRI hereby agree that this
Agreement shall apply to any mineral interest acquired at any time hereafter in
Labrador and, for greater certainty hereby expressly agree that any such mineral
interests shall be deemed to be included in Schedule 1 hereto.
11.5 Manner of Payment: All payments to be made to any party hereunder may be
made by cheque or draft mailed or delivered to such party at its address for
notice purposes as provided herein, or for the account of such party at such
bank or banks in Canada as such party may designate from time to time by written
notice. Such bank or banks shall be deemed the agent of the designating party
for the purpose of receiving, collecting and receipting such payment.
11.6 Termination: This Agreement shall terminate upon the occurrence of the
earliest of:

  (a)   the written agreement by the parties to terminate;     (b)   the
termination of the Optionee’s option pursuant to Article 3;     (c)   the
purchase of the Owner’s Net Smelter Royalty and Gross Royalty pursuant to
Article 5;

Such termination shall not affect any amount owing, obligation or liability
existing



--------------------------------------------------------------------------------



 



- 20 -

or incurred prior to the date of such termination.
11.7 Time of Essence: Time shall be of the essence in the performance of this
Agreement.
11.8 Enurement: This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
personal representatives or successors, as the case may be and permitted
assigns.
11.9 Remedies: The Owner agrees that failure to comply with the covenants and
restrictions set out in Articles 4 or 5 could constitute an injury and damages
to DFRI impossible to measure monetarily and, in the event of any such failure,
DFRI shall, in addition and without prejudice to any other rights and remedies
at law or in equity, be entitled to injunctive relief restraining, enjoining or
specifically enforcing any acquisition, sale, transfer, charge or encumbrance
save in accordance with or as required by the provisions of Article 5 or
restraining or enjoying any breach of Article 4, as the case may be, and the
Owner hereby waives any defence it might have in law to such injunctive or other
equitable relief.
END OF ARTICLE 11



--------------------------------------------------------------------------------



 



- 21 -

EXECUTION
     IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

                          DIAMOND FIELDS RESOURCES INC.
 
               
[ILLEGIBLE]
      by:   [ILLEGIBLE]    
 
               
Witness
               
 
               
[ILLEGIBLE]
 
Witness
      by:   [ILLEGIBLE]
 
  c/s
 
                        ARCHEAN RESOURCES LTD.
 
               
[ILLEGIBLE]
      by:   [ILLEGIBLE]    
 
               
Witness
               
 
               
[ILLEGIBLE]
      by:   [ILLEGIBLE]   c/s
 
               
Witness
               





--------------------------------------------------------------------------------



 



SCHEDULE 1
to an Agreement between Diamond Fields Resources Inc. (“DFRI”) and
Archean Resources Ltd. (“Archean”) dated as of the 18th day
of May, 1993.
DESCRIPTION OF PROPERTY
The Property consists of the following 241 claims located in Labrador covered
by:

      (a)

          License Number   No. of Claims
489M
    10  
490M
    10  
488M
    10  
487M
    10  
485M
    10  
486M
    10  
494M
    10  
496M
    10  
470M
    1  
471M
    1  
472M
    2  
468M
    10  
475M
    1  
476M
    3  
477M
    2  
473M
    2  
474M
    2  
469M
    37  
482M
    88  
483M
    4  
484M
    5  
493M
    1  
492M
    1  
491M
    1  
 
       
 
    241  
 
       

; and

  (b)   Any other mineral claims or interests acquired hereafter by Archean or
DFRI in Labrador.

END OF SCHEDULE 1

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
to an Agreement between Diamond Fields Resources Inc. (“DFRI”) and
Archean Resources Ltd. (“Archean”) dated as of the 18th day
of May, 1993.
NET SMELTER ROYALTY

1.   Interpretation

  1.1   Where used herein:

  a)   “Agreement” shall mean the above-referenced agreement, including any
amendments thereto or renewals or extensions thereof.     b)   “Mining Claims”
shall mean that property and those mineral claims or interests which are listed
in Schedule 1 to the Agreement but excluding those claims and properties which
are abandoned in accordance with paragraph 3.9 or 3.11 of the Agreement.     c)
  “Fiscal Period” shall mean each calendar year or other period of twelve
consecutive months adopted for tax purposes during the terms of the Agreement.  
  d)   “Royalty Interest” shall mean 3.0% of Net Smelter Returns payable under
this Agreement.

2.   Net Smelter Returns       “Net Smelter Returns” shall mean the actual
proceeds received from any mint, smelter, refinery or other purchaser for the
sale of ores, base metals, precious metals, rare earth metals, elements and any
other minerals normally subject to net smelter returns or concentrates produced
from the Mining Claims and sold, after deducting from such proceeds the
following charges to the extent that they were not deducted by the purchaser in
computing payment: smelting and refining charges; penalties; smelter assay costs
and umpire assay costs; cost of freight and handling of ores, metals or
concentrates from the Mining Claims to any mint, smelter, refinery, or other
purchaser; marketing costs; insurance on all such ores, metals or concentrates;
customs duties; or mineral taxes or the like and export and import taxes or
tariffs payable in respect of said ores, metals or concentrates. Any charges to
be conducted hereunder which are made to DFRI’s Associated Company must be on
commercially reasonable terms or must be approved in writing by the Owner of the
Royalty Interest.   3.   Payment   3.1   The Royalty Interest shall be paid on a
quarterly basis within forty-five days after the end of each fiscal quarter in
respect of the actual proceeds received in such fiscal quarter.

 



--------------------------------------------------------------------------------



 



  - 2 - 

3.2   Each payment under Section 3.1 shall be accompanied by a statement
indicating the calculation of Net Smelter Returns hereunder. The Owner shall be
entitled to audit, during normal business hours, such books and records as are
necessary to determine the correctness of the payment of the Royalty Interest,
provided, however that such audit shall be made only on an annual basis and
within 12 months of the end of the Fiscal Period in respect of which such audit
is made.   4.   Segregation of Property       The determination of Net Smelter
Returns hereunder is based on the premise that production will be developed
solely on the Mining Claims. If other properties are incorporated in a single
mining project and metals, ores or concentrates pertaining to each are not
readily segregated on a practical or equitable basis, the allocation of actual
proceeds received and deductions therefrom shall be negotiated between the
parties and, if the parties fail to agree on such allocation, shall be referred
to a single arbitrator to be appointed in accordance with the Newfoundland
Arbitrations Act and the arbitrator shall have reference first to this
agreement, and then, if necessary, to practices used in mining operations that
are of a similar nature. The arbitrator shall be entitled to retain such
independent mining consultants as he considers necessary. The decision of the
arbitrator shall be final and binding on the parties hereto and shall not be
subject to appeal.

END OF SCHEDULE 2

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
to an Agreement between Diamond Fields Resources Inc. and
Archean Resources Ltd. dated as of the 18th day
of May, 1993.
GROSS DIAMOND ROYALTY

1.   Interpretation

  1.1   Where used herein:

  a)   “Agreement” shall mean the above-referenced agreement, including any
amendments thereto or renewals or extensions thereof.     b)   “Mining Claims”
shall mean that property and those mineral claims or interests which are listed
in Schedule 1 to the Agreement but excluding those claims and properties which
are abandoned in accordance with paragraph 3.9 or 3.11 of the Agreement.     c)
  “Fiscal Period” shall mean each calendar year or other period of twelve
consecutive months adopted for tax purposes during the terms of the Agreement.  
  d)   “Royalty Interest” shall mean 3% of raw diamonds or gem stones recovered
from the Mining Claims.

2.   Gross Diamond Royalty       Gross Diamond Royalty means a percentage of the
gross value of raw diamonds or gem stones extracted from the Mining Claims
without any discount or deduction for any cost associated with extraction,
transportation or marketing.   3.   Payment

  3.1   The Royalty Interest shall be paid on a quarterly basis within
forty-five days after the end of each fiscal quarter in respect of the actual
proceeds received in such fiscal quarter.     3.2   Each payment under
Section 3.1 shall be accompanied by a statement indicating the calculation gross
value hereunder. The Owner shall be entitled to audit, during normal business
hours, such books and records as are necessary to determine the correctness of
the payment of the Royalty Interest, provided, however that such audit shall be
made only on an annual basis and within 12 months of the end of the Fiscal
Period in respect of which such audit is made.

4.   Segregation of Property

 



--------------------------------------------------------------------------------



 



 - 2 -
The determination of gross value hereunder is based on the premise that
production will be developed solely on the Mining Claims. If other properties
are incorporated in a single mining project and metals, ores or concentrates
pertaining to each are not readily segregated on a practical or equitable basis,
the allocation of actual proceeds received and deductions therefrom shall be
negotiated between the parties and, if the parties fail to agree on such
allocation, shall be referred to a single arbitrator to be appointed in
accordance with the Newfoundland Arbitrations Act and the arbitrator shall have
reference first to this agreement, and then, if necessary, to practices used in
mining operations that are of a similar nature. The arbitrator shall be entitled
to retain such independent mining consultants as he considers necessary. The
decision of the arbitrator shall be final and binding on the parties hereto and
shall not be subject to appeal.
END OF SCHEDULE 3
END OF AGREEMENT

 



--------------------------------------------------------------------------------



 



THIS AMENDMENT AND ADDENDUM AGREEMENT is made as of the 23rd day of April, 1995.

     
BETWEEN:


  DIAMOND FIELDS RESOURCES INC., a
British Columbia company registered to carry on undertakings in the Province of
Newfoundland

(hereinafter called the “Optionee”)
     of the first part
 
   
 
   
AND:
  ARCHEAN RESOURCES LIMITED, a
Newfoundland company

(hereinafter called the “Owner”)
     of the second part

WHEREAS:

1.   The parties hereto entered into that certain agreement entitled Labrador
Option Agreement dated the 18th day of May, 1993 and registered at Volume 6 of
the Registry maintained by the Mineral Claims Recorder at Folio 2 (the “Option
Agreement”).   2.   The parties wish to enter into this addendum to the Option
Agreement to clarify and amend certain terms thereof in order to better carry
out and give effect to the intent of such agreement.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree that the Option
Agreement shall be amended as follows:

1.   Section 1.5 is amended to read as follows:       “1.5 Currency: All dollar
amounts herein and proceeds related to Royalty Interest, Net Smelter Royalty,
Net Smelter Returns, Gross Diamond Royalty, Principal Amount, Future N.S.R.
Value and Mine Development Financing expressed herein refer to lawful currency
of the United States of America.”   2.   Section 3.7(b) is hereby deleted and
the following substituted therefor:       “During the term of this Agreement
including for the avoidance of doubt the period subsequent to the Optionee’s
exercise of the option herein provided for, the Optionee shall provide to the
Owner annually within a reasonable period of time after the end of each calendar
year one copy of a technical report respecting work, including as may be
applicable mining work, done on the Property during the year and the results,
including production results as may be applicable thereto.”

     
3. The following is added as Section 4.4:
 
 
   
 
 
 
   
 
 

 



--------------------------------------------------------------------------------



 



- 2 -
“4.4 The Optionee acknowledges that the Owner may wish to sell its Net Smelter
Royalty and/or its Gross Diamond Royalty held under the Option Agreement and
that in the process of selling the Net Smelter Royalty and/or the Gross Diamond
Royalty, the Owner may need to disclose certain confidential information to a
third party. The Optionee’s consent to disclosure of confidential information
hereunder shall not be unreasonably withheld where the Owner wishes to disclose
any such information to a third party for the purpose of selling the Net Smelter
Royalty and/or the Gross Diamond Royalty reserved by the Option Agreement
providing that such third party gives its undertaking to the Optionee (to be in
form and content acceptable to the Optionee, acting reasonably) that any such
information not theretofore publicly disclosed shall be kept confidential and
not disclosed to any other person for a period agreed upon by the Optionee and
such third party, which shall not be less than two (2) years in duration.”

4.   The following is added as Section 5.10:

  “5.10   In the event of any sale, assignment or disposition of any nature or
kind whatsoever by the Optionee of the Property or any interest therein or any
part thereof to a party other than the Owner or an Associated Company of the
Owner, including for greater certainty an Associated Company of the Optionee (a
“Third Party Purchaser”), the Optionee shall:

  (a)   furnish to the Third Party Purchaser a true copy of this Agreement;    
(b)   procure the Third Party Purchaser’s written agreement in favour of the
Owner that the Third Party Purchaser shall be bound by the terms of this
Agreement as if it were a party thereto in the place and stead of the Optionee;
and     (c)   ensure that in any agreement and deed of sale, assignment or
disposition of any nature to a Third Party Purchaser a covenant to the same
obligation and effect as this Section 5.10 which would oblige the Third Party
Purchaser and its successors and assigns is contained therein and that any such
agreement, deed of sale, assignment or disposition is registered at the public
registries in which it is required or customary to register mining agreements
pertaining to land.”

5.   The following shall be added as paragraph 5.11:   5.11A   In the event
that:

  (a)   the Optionee commits or threatens to commit any act of bankruptcy, or if
the Optionee becomes insolvent or bankrupt or makes an authorized assignment, or
if any proceedings with respect to the Optionee are

 



--------------------------------------------------------------------------------



 



- 3 -
commenced under the Companies’ Creditors Arrangement Act, R.S.C. 1970 or the
Bankruptcy and Insolvency Act, R.S.C. 1985 as both are amended from time to time
or any Act or Acts that may hereafter be substituted for either of those Acts;
or

  (b)   default under and any act in commencement of enforcement of the security
or securities for Mine Development Financing (as hereinafter defined)

occurs, then and in any such event,

  (c)   if the then-calculated net present value of the Owner’s Net Smelter
Royalty (hereinafter referred to as “the Future N.S.R, Value” ) is less than the
then-secured Principal Amount under the Archean Mortgage (as hereinafter
defined) then the full Future N.S.R. Value, or     (d)   if the Future N.S.R.
Value is greater than the then-current Principal Amount (as hereinafter
defined), then only such part or portion of the Future N.S.R. Value as is equal
to the then-current Principal Amount (as hereinafter defined)

shall become and shall be deemed to be forthwith due and payable and shall be
paid by the Optionee to the Owner. For the avoidance of doubt, that part or
portion of the Future N.S.R. Value which may not become forthwith due and
payable under subparagraph (d) shall be paid in accordance with paragraph 3 of
schedule 2 of this Agreement.

5.11B   In further consideration for the option granted to the Optionee pursuant
to paragraph 3.1, the Optionee shall, forthwith upon exercise of its option
hereunder, grant to the Owner a fixed charge or mortgage (“the Archean
Mortgage”), in registerable form, on the Property, to secure the Optionee’s
obligations to pay the Net Smelter Royalty reserved hereunder, which Archean
Mortgage shall be granted upon and contain the following terms and conditions:

(a)   The Archean Mortgage shall be security which shall be collateral to the
Optionee’s current and future obligations to pay the Net Smelter Royalty.   (b)
  The Archean Mortgage shall comprise a charge upon the Property.   (c)   The
Archean Mortgage shall be and is deemed to be subordinate to any charges or
mortgages and any renewals, refinancings or substitutions thereof, granted by
the Optionee now or in the future to a first lender to secure borrowings for the
purposes of the acquisition, construction, development and operation of a mine
site and all related facilities, equipment, infrastructure and buildings
reasonably necessary and sufficient for the operation of the mine site and the
accommodation of those working at the mine site and the commencement and
continuance of the extraction, processing and transportation of minerals (which
borrowings are hereinafter referred to as

 



--------------------------------------------------------------------------------



 



- 4 -

    “the Mine Development Financing”), provided that the Archean Mortgage shall
comprise a first charge upon the Property subject only to such first lender’s
security for the Mine Development Financing. As development of the Property may
entail more than one mine, the parties further agree that this subordination
shall apply to each mine or mine site and, each first lender to such mine or
mine site established to develop the Property.   (d)   Subject to subparagraph
(f), the Archean Mortgage shall secure an amount (hereinafter referred to as the
“Principal Amount”) which Principal Amount shall be limited and equal to the
following amounts as may be determined from time to time:

  (i)   a minimum of fifty million dollars ($50,000,000.00); and     (ii)   the
fifty million dollars ($50,000,000.00) set out in subparagraph (i) hereof shall
be increased by twenty percent (20%) of the amount that the Mine Development
Financing exceeds two hundred and fifty million dollars $250,000,000.00)
provided that in no event shall the Principal Amount exceed one hundred million
dollars ($100,000,000.00) and provided that if the amount outstanding and owed
under the Mine Development Financing is reduced or paid down below an aggregate
of five hundred million dollars ($500,000,000.00), then the Principal Amount
shall be reduced by twenty percent (20%) of the amount that the Mine Development
Financing is reduced below five hundred million dollars ($500,000,000.00)
subject always to the minimum amount set out in subparagraph (i) hereof.

(e)   Default under the Archean Mortgage shall be limited to the following
events of default (an“Event of Default”):

  (i)   if the Optionee commits or threatens to commit any act of bankruptcy, or
if the Optionee becomes insolvent or bankrupt or makes an authorized assignment,
or if any proceedings with respect to the Optionee are commenced under the
Companies’ Creditors Arrangement Act, R.S.C. 1970 or the Bankruptcy and
Insolvency Act, R.S.C. 1985 as both are amended from time to time or any Act or
Acts that may hereafter be substituted for cither of those Acts; or     (ii)  
default under and any act in commencement of enforcement of the Mine Development
Financing security or securities.

    For the purpose of this paragraph, an Event of Default shall be deemed to
have been about to occur immediately prior to its occurrence, and if and only if
it actually occurs.       If an Event of Default shall occur, then the lesser of
the Principal Amount then secured under the Archean Mortgage or the Future
N.S.R. Value shall become and shall be deemed to be forthwith due and payable
and shall be paid by the Optionee to the Owner.

 



--------------------------------------------------------------------------------



 



- 5 -

(f)   The Principal Amount shall be reduced by the amounts paid by the Optionee
to the Owner on account of the Net Smelter Royalty in excess of fifty million
dollars ($50,000,000.00). The Archean Mortgage shall be discharged upon payment
by the Optionee to the Owner on account of the Net Smelter Royalty the total sum
of one hundred million dollars ($100,000,000.00).   (g)   Upon payment of the
full Principal Amount, reduced as provided in paragraph (f) hereof, secured by
the Archean Mortgage to the Owner, the Archean Mortgage shall be completely
discharged and shall be released by the Owner.   (h)   The Archean Mortgage
shall be assignable by the Owner in the event of a sale by the Owner of its Net
Smelter Royalty.   (i)   The Archean Mortgage shall be drafted by the parties’
solicitors and shall be based on commercially reasonable terms including
provision for interest on arrears excepting as to terms herein specifically set
forth.   6.   The following is added as Section 5.12:       “Notwithstanding the
foregoing provisions of this Article, the Optionee agrees and consents to the
assignment and transfer of the Net Smelter Royalty and/or the Gross Diamond
Royalty reserved by this Agreement from the Owner to a body corporate wholly
owned and controlled either by (i) the Owner or (ii) the Owner’s principals
Albert Chislett and Chris Verbiski (hereinafter referred to as the “Royalty
Holding Corporation”), provided that all obligations and provisions of the Owner
pertaining to the Net Smelter Royalty and Gross Diamond Royalty, including
without limitation the provisions of Article 4 and Article 5 of this Agreement,
are assumed by the Royalty Holding Corporation and that the Owner continues to
remain responsible for all obligations and covenants under this Agreement. The
transfer and assignment pursuant to this paragraph shall be made pursuant to the
provisions of an assignment agreement incorporating these principles in form and
substance acceptable to the Owner, acting reasonably.”   7.   Section 11.4 is
hereby deleted and the following substituted therefor:       “11.4 Future
Acquired Interest: The Owner and DFRI hereby agree that this Agreement shall
apply to any mineral interest acquired at any time hereafter in Labrador by the
Owner, DFRI and companies controlled by either party, and, for greater
certainty, hereby expressly agree that any such mineral interests shall be
deemed to be included in Schedule 1 hereto.”   8.   The following is added as
Section 11.10:       “11.10 If any right, power or interest of any party in any
property under this Agreement would violate the rule against perpetuities, then
such right, power or interest shall terminate at the expiration of 20 years
after the death of the last survivor of all the lineal descendants of Her
Majesty, Queen

 



--------------------------------------------------------------------------------



 



- 6 -

    Elizabeth II of England, living on the date of the execution of this
Agreement.”   9.   The following is added as Section 11.11:

  “11.11   The Optionee covenants and agrees that, upon acquisition of the
Property, the Optionee shall generally undertake its work and operations on and
in respect of the Property with the general view to establishing a mine provided
always that the decision to establish or not establish a mine shall be entirely
a matter for the exercise of the Optionee’s discretion and judgment as to the
feasibility of establishing a mine based on its bona fide assessment of factors
generally recognized by the Canadian mining industry being determinative of the
feasibility of establishing a mine.”

10.   Schedule 1 is hereby deleted and Schedule 1 in the form annexed hereto
substituted therefor.   11.   Section 3.2 of Schedule 2 is amended to add the
following immediately after the second sentence thereof:       “In the event any
Owner’s audit results in the confirmation that the Optionee’s record keeping and
maintenance is below mining industry standards, the Optionee will promptly cure
such defects and, in the event the results of such audit confirm an underpayment
of revenue arising out of the Owner’s Royalty Interest, then the Optionee will
promptly remit the underpayment plus the average yield that would have accrued
if underpayment funds had been invested in 90 days U.S. Treasury Notes during
the period of underpayment.”   12.   Section 2 of Schedule 3 is hereby deleted
and the following substituted therefor:

  “2.   Gross Diamond Royalty         Gross Diamond Royalty means a percentage
of the gross value of raw diamonds or precious stones and/or semiprecious stones
of any nature and quality recovered or extracted from the Property including
without limitation rubies, emeralds, sapphires, hyacinths and topazes without
any discount or deduction for any cost associated with extraction,
transportation or marketing.”

13.   Section 3.2 of Schedule 3 is amended to add the following immediately
after the second sentence thereof:       “In the event any Owner’s audit results
in the confirmation that the Optionee’s record keeping and maintenance is below
mining industry standards, the Optionee will promptly cure such defects and, in
the event the results of such audit confirm an underpayment of revenue arising
out of the Owner’s Royalty

 



--------------------------------------------------------------------------------



 



- 7 -

    Interest, then the Optionee will promptly remit the underpayment plus the
average yield that would have accrued if underpayment funds had been invested in
90 days U.S. Treasury Notes during the period of underpayment.”   14.   The
Option Agreement shall remain in full force and effect from and after the date
hereof unamended except to the extent necessary to give effect to the provisions
hereof.

IN WITNESS WHEREOF the parties have caused this Agreement to be duly executed
and delivered this 23rd day of April, 1995, as of the day and year first written
above.

         
SIGNED SEALED AND DELIVERED The
       
Corporate Seal of Diamond Fields
       
Resources Inc. was hereunto affixed in the presence of:
       
 
       
 
  DIAMOND FIELDS RESOURCES INC.    
 
       
[ILLEGIBLE]
  [ILLEGIBLE]    
 
Barrister (Nfld.)
 
 
   
 
       
SIGNED SEALED AND DELIVERED The
       
Corporate Seal of Archean Resources
       
Ltd. was hereunto affixed in the
       
presence of:
       
 
       
 
  ARCHEAN RESOURCES LTD.    
 
       
[ILLEGIBLE]
  [ILLEGIBLE]    
 
       
Barrister (Nfld.)
       

 



--------------------------------------------------------------------------------



 



SCHEDULE “1”
MINERAL PROPERTIES
to and comprising part of an Agreement
dated as of the 23rd day of April, A.D.
1995 made between DIAMOND FIELDS RESOURCES INC. (“the Optionee”)
and ARCHEAN RESOURCES LIMITED (“the Owner”)
DESCRIPTION OF PROPERTIES

(a)   The Property consists of the following mineral claims in Labrador held by
the Optionee and the Owner by the following mineral licenses:

  (i)   Licenses held by the Optionee:         License No. 468M for 10 claims at
Saglek         License No. 469M for 37 claims at Cape Makkovik         License
No. 470M for 1 claim at Saglek         License No. 471M for 1 claim at Saglek  
      License No. 472M for 2 claims at Saglek         License No. 473M for 2
claims at Satok Island         License No. 474M for 2 claims at Nusdutnsk Islan
        License No. 475M for 1 claim at Kangerdluarsuks         License No. 476M
for 3 claims at Jerusalem Harbo         License No. 477M for 2 claims at
Jerusalem Harbo         License No. 482M for 88 claims at Takkstat Inlet        
License No. 483M for 4 claims at Takkatat Inlet         License No. 484M for 5
claims at Takkatat Inlet         License No. 485M for 10 claims at Takkatat
Inlet         License No. 486M for 10 claims at Hebron Fiord         License
No. 487M for 10 claims at Hebron Fiord         License No. 488M for 10 claims at
Hebron Fiord         License No. 489M for 10 claims at Hebron Fiord        
License No. 490M for 10 claims at Hebron Fiord         License No. 491M for 1
claim at Hebron Fiord         License No. 492M for 1 claim at Hebron Fiord      
  License No. 493M for 1 claim at Hebron Fiord         License No. 494M for 10
claims at Cape Uivak-Fish         License No. 496M for 10 claims at Cape
Uivak-Fish         License No. 507M for 30 claims at Ailik Bay         License
No. 508M for 30 claims at Tornavik Island         License No. 509M for 49 claims
at Big Island         License No. 510M for 4 claims at White Point        
License No. 511M for 1 claim at White Point         License No. 512M for 1 claim
at White Point         License No. 513M for 6 claims at West Turnavik I        
License No. 514M for 2 claims at North of Iterun         License No. 515M for 6
claims at North of Iterug         License No. 516M for 2 claims at Iternugner
Fior         License No. 517M for 4 claims at North of Iterun         License
No. 518M for 8 claims at Winnie Bay

 



--------------------------------------------------------------------------------



 



- 2 -

      License No. 519M for 4 claims at South of Winnie         License No. 520M
for 3 claims at Iterungnek         License No. 521M for 3 claims at Hebron      
  License No. 522M for 3 claims at Hebron         License No. 523M for 1 claim
at Hebron         License No. 524M for 4 claims at Hebron         License
No. 525M for 1 claim at Hebron         License No. 531M for 4 claims at Makkovik
Bay         License No. 532M for 20 claims at Saglek     (ii)   Licenses held by
the Owner:         License No. 657M for 256 claims at Reid Brook         License
No. 658M for 32 claims at Reid Brook         License No. 669M for 160 claims at
Kangeklualuk Ba         License No. 670M for 192 claims at Kangeklualuk Ba      
  License No. 671M for 128 claims Ikadlivik Brook         License No. 686M for
96 claims at Voisey Bay         License No. 687M for 96 claims at Voisey Bay    
    License No. 688M for 96 claims at Voisey Bay         License No. 689M for 92
claims at Kangeklukuluk B         License No. 690M for 240 claims at
Kangeklukuluk B         License No. 691M for 128 claims at Trout Pond        
License No. 692M for 64 claims at Ikadlivik Brook         License No. 693M for
200 claims at Reid Boook         License No. 694M for 88 claims at Reid Boook  
      License No. 695M for 256 claims at Medusa Bay         License No. 696M for
86 claims at Tikkegaksuak Pe         License No. 697M for 236 claims at Port
Manvers         License No. 698M for 208 claims at Man O’war Peak        
License No. 699M for 68 claims at Man O’war Peak         License No. 700M for
256 claims at Kiglapait Mount         License No. 701M for 214 claims at
Kiglapait Mount         License No. 702M for 164 claims at Kiglapait Mount      
  License No. 703M for 248 claims at Kiglapait Mount         License No. 704M
for 256 claims at Kiglapait Mount         License No. 705M for 180 claims at
Kiglapait Mount         License No. 706M for 243 claims at Kiglapait Mount      
  License No. 707M for 86 claims at Makhavinekh Lak         License No. 708M for
64 claims at Frances Bay         License No. 710M for 8 claims at Akuliakatak
Pen         License No. 711M for 8 claims at Akuliakatak Pen         License
No. 712M for 8 claims at Akuliakatak Pen         License No. 713M for 146 claims
at Akuliakatak Pen         License No. 714M for 58 claims at Nain Bay        
License No. 715M for 101 claims at Nain Bay         License No. 716M for 231
claims at South Aulatsivi         License No. 717M for 240 claims at South
Aulatsivi

 



--------------------------------------------------------------------------------



 



- 3 -

      License No. 718M for 214 claims at South Aulatsivi         License
No. 719M for 34 claims at Akpiksai Bay         License No. 720M for 54 claims at
Barth Island         License No. 721M for 160 claims at Nain Bay         License
No. 722M for 228 claims at Manvers Run         License No. 723M for 170 claims
at Webb Hill         License No. 724M for 56 claims at Webb Hill         License
No. 725M for 244 claims at Webb Brook         License No. 726M for 252 claims at
Manvers Brook         License No. 727M for 240 claims at Man O’War Creak        
License No. 728M for 256 claims at Kiglapait Tasia         License No. 729M for
48 claims at Kiglapait Tasia         License No. 730M for 28 claims at Kiglapait
Tasia         License No. 731M for 148 claims at Kiglapait Tasia         License
No. 732M for 238 claims at Tasiyuyaksuk Br         License No. 733M for 184
claims at Anaktalik Brook         License No. 734M for 24 claims at Akuliakatak
Pen

(b)   Any other mineral claims or interests acquired hereafter by the Optionee
and the Owner in Labrador.

END OF SCHEDULE 1

 